Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments directed to newly amended claims filed 1/19/2021 have been fully considered, however are moot as the arguments do not apply to the new grounds of rejections necessitated by the amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0090551 A1) in view of Harkonen  (9226362) in view of Wikipedia (https://en.wikipedia.org/w/index.php?title=CIELAB_color_space&oldid=737674731 as revision on 9/4/2016) in view of ColorWiki (Delta E http://www.colorwiki.com/index.php?title=Delta_E&oldid=6318  Revision as of 20:32, 25 May 2011).



Regarding claim 1, Sato et al. teaches the claimed structure of a transparent display which is a light emitting device (Sato Fig. 1)comprising: 

    PNG
    media_image1.png
    501
    585
    media_image1.png
    Greyscale

a first light emitting portion [146] (Note: the emitting portion is only the region sandwiched between the top and bottom electrodes 7 and 4.) and 
a first light transmitting portion [148] (Sato Fig. 1 & 3  -- Both regions 146 and 148 are transparent in the same analogous manner as understood from Applicant’s originally filed written description.  This is understood and common requirement to be a transparent display structure.  Every element claimed and disclosed in the prior art reference will have a “a light transmitting property”, as the device is intended to be transparent, as a opaque element would make the device not transparent.); the first light transmitting portion is spaced apart from the first light (Sato Fig. 3 – Note it is unclear how the two regions actual can be described as “space” when the emitting region is actually encompassed by the transmissive region.  At best a non emitting region/portion abuts the emitting portion.  It is further noted the regions and boundaries are not explicitly defined by the claim.  It is not clear where the portions are intended to start or stop, thus the claims are open to broad interpretation.  For examination, the portions are interpreted as the locations within the later claimed second and third bottom electrodes.  Note the second electrode is the bottom electrode of the light emitting structure and the third electrode is the bottom electrode that structurally resembles a capacitor.  Analagous to the bottom electrodes 152 and 158 respectively.);
    PNG
    media_image2.png
    476
    590
    media_image2.png
    Greyscale

wherein the first light emitting portion [146] and the first light transmitting portion [148] comprise a first conductive layer [150] having a light transmitting property and  extending over the first light emitting portion [146] and the first light transmitting portion [148]; 
wherein the first light emitting portion [146] and the first light transmitting [148] portion comprise an organic layer [154]  comprising an emission layer extending over [note: The language here is unclear.] the first light emitting portion and the first light transmitting portion (As understood from the written description this organic layer is sandwiched between the top electrode and the bottom electrode in order to make the light emissive device (LED).  With this said, how exactly can the organic light emitting layer extend over the first light emitting portion if the first lighting portion comprises the upper electrode as required by the preceding claim language?  For claim interpretation, Applicant’s figure 8 is viewed as what the current language is intending to encompass.)  ; and 
wherein the first light transmitting [148] portion comprises
an insulating layer [150/158] defining the first light emitting portion [148] and extending over [at least some portions of ] the first light transmitting portion [146]  (Sato et al. Fig. 3).

wherein the first light emitting portion comprises a second conductive layer [152] having a light transmitting property, the second, conductive layer being between a substrate and the organic layer in the first light emitting portion (Sato Figs. 1 and 3),
wherein the first light transmitting portion comprises a third conductive layer [158] having a light. transmitting property (Sato Figs. 1 and 3), the third conductive layer being between the substrate end the insulating layer in the first light transmitting, portion and spaced apart from its second conductive layer(Sato et al. Fig. 3).
For clarity of identified elements recited above as compared to the referenced elemets in Sato see direct 1 to 1 matching between Applicant’s figure 8 and Sato Fig. 3 provided below.

    PNG
    media_image3.png
    667
    719
    media_image3.png
    Greyscale









As such the further conditional limitation of “wherein a color difference between the first light emitting portion and the first light transmitting portion is 0.4 or more and 6.5 or less in CIELAB when visible light is transmitted through the first light emitting portion and the first light transmitting portion” would be considered a obvious type of optimization.   Note: the difference between colors in CIELAB is conventionally referred to as Delta E (ΔΕ).
Note: CIELAB is a understood as the international color standard for measuring light  and Delta E is the change in color (See Wikipedia “CIELAB” and ColorWiki “Delta E”).   As generically understood in the art, a acceptable Delta E between to objects is generally between 3 and 6, and anything below 1 the human eye starts to be unable to discriminate between.  
 Light passing through various layers naturally undergoes changes that will influence the amount of light and the wavelength (i.e. color) exiting.  Therefore, the visible light passing though different regions (emitting / non-emitting) having different stacked layers in which the light will pass though, will naturally produce variations in the amount of light and wavelengths which exit to the viewer.  CIELAB would be a obvious choice of units to compare the change in wavelength (ie. Change in color) form the 
For further support and discussion regarding minimizing color change between two or more transparent regions, when specifically one region is a emitting region of a OLED and the other region is a non emitting region of a OLED see Harkonen.   
As disclosed in Harkonen, it is ideal in art to have emissive and non-emissive areas of the display rendered optically similar (Abstract).  As further explained in Harkonen:  “At its best, a transparent display is almost imperceptible by being first of all as transparent as possible. At the same time it is well known that the human eye is very sensible to differences in light intensity and color when adjacent areas of a display surface can be compared. From an imperceptibility point of view, it is particularly critical how consistently ambient light penetrates the various areas of the display visible to the observer and how it is reflected from these areas. Deviations in consistency can be observed as transmission differences (intensity or color of transmitted light) or reflection differences (intensity or color of reflected light). If there are differences in reflective and transmissive properties between different parts of the display structure, the viewer may observe e.g. conductor structures or shapes, which is not acceptable.”

In view of Harkonen, and the conventional understanding of Delta E, it would be obvious to one of ordinary skill to optimized the OLED regions of a transparent OLED/OLED display, such that the display appears to be transparent as possible.


	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 2, Sato in view of Harkonen,  Wikipedia, and ColorWiki disclose a light emitting device according to claim 1, comprising a first region and a 

Regarding claim 3, Sato in view of Harkonen,  Wikipedia, and ColorWiki disclose a light emitting device according to claim 2, wherein a color difference between (Delta E)  the first partial region and the second region is 0.4 or more and 6.5 or less in CIELAB when visible light is transmitted through the first partial region and the second region (See regarding claim 1).

Regarding claim 4, Sato in view of Harkonen,  Wikipedia, and ColorWiki disclose a light emitting device according to claim 2, wherein the second region does not comprise a cap layer (Sato Figs. 1 & 3  -See regarding claim 1).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Harkonen in view of Wikipedia in view of ColorWiki in view of Dai et al. (US 2015/0108448 A1).

Regarding claims 5 and 6, Zhang et al is silent upon specific thickness ranges for the organic semiconductor layer[s].  At the time of the invention, the overall thickness of a OLED organic layer was known to be anywhere in the range of 1nm to 1000nm.  See Dai et al. paragraph 21 teaching a known thickness range for a organic layer in a conventional transparent display OLED.  As such it would be obvious for one of ordinary skill in the art to form the organic layer wherein a thickness of the organic layer is 500 nm or more or alternatively wherein a thickness of the organic layer is 50 nm or less, as the claimed ranges are within the generally known range practiced in the art at the time of the invention.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	


	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Harkonen  (9,226,362) in view of Wikipedia in view of ColorWiki in view of Dai et al. in view of Cok (US 2009/0212687 A1).


Regarding claim 7, Sato in view of Harkonen,  Wikipedia, and ColorWiki in view of Dai et al. disclose a light emitting device according to claim 1, further comprising: 
a second light emitting portion (Sato Figs. 1 -See regarding claim 1), 
Wherein the second light emitting portion comprises the first conductive layer extends [sic] over the second light emitting portion (Sato Figs. 1 & 3  -See regarding claim 1);
Wherein the insulating layer defines the second light emitting portion (Sato Figs. 1 & 3 – note This is inferred from Sato’s figures note that figure 3 depicts non labeled insulation layers which would be located between emitting structures when extrapolated to figure 1.  )
(This is understood with a transparent display.  See regarding claim 1), and wherein both of a color difference between light transmitting portions and the light emitting portions are 6.5 or less in CIELAB when visible light is transmitted through the first light transmitting portion, the first light emitting portion and a second light emitting portion (This is understood optimization of transparency of areas with a transparent display.  Designing a display at the higher end of this range and greater would make the components visible relative to each other, as the transmitted color differences would be to great, making them easily discernable.  See regarding claim 1),.

It is inferred from  Sato wherein a second light emitting portion, wherein the first conductive layer extends over the second light emitting portion, wherein the insulating layer defines the second light emitting portion.  However for further support demonstrating his inference would at least be obvious if not inferred see Cok.  At the time of the invention, additional light emitting regions are desirable for providing greater light output, different colors, color tuning, etc.  Analogous OLED designs at the time of the invention were known to have the claimed structure.  For support see Cok figures 1a, 1b and 4 and related text.

    PNG
    media_image4.png
    667
    597
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    427
    577
    media_image5.png
    Greyscale

Analogous to Sato et al., Cok teaches a OLED structure comprising: 
a first light emitting portion [12A] and 
a first light transmitting portion [50]  (i.e. transparent layers); 
a first conductive layer [16] extending over the first light emitting portion and the first light transmitting portion; 
an organic layer [16]  comprising an emission layer extending over the first light emitting portion and the first light transmitting portion; and 
an insulating layer [20] defining the first light emitting portion and extending over the first light transmitting portion (Cok figures 1a, 1b and 4 and related text).
Cok further teaches wherein a second light emitting portion [12B], wherein the first conductive layer [16] extends over the second light emitting portion, wherein the insulating layer [20] defines the second light emitting portion (Cok figures 1a, 1b and 4).  Note: While Cok may be silent upon the OLED being specifically for a transparent display, Cok does explicitly teach each layer is capable of being a transparent material.  As such it is inferred and understood the OLED disclosed in COK is capable of being a transparent OLED.
At the time of the invention it would be obvious to one of ordinary skill in the art to recognize the need to separate light emitting strcutures with the insulating material, as suggested in Sato and actually demonstrated in CoK. 



Regarding claim 8, Sato in view of Harkonen,  Wikipedia, and ColorWiki in view of Dai et al. in view of Cok disclose a light emitting device according to claim 1, further comprising: 

    PNG
    media_image6.png
    566
    537
    media_image6.png
    Greyscale

A second light transmitting portion between the first light emitting portion and the first light transmitting portion (Sato Figs. 1 (demonstrated the cross sectional structure of fig. 3 is repeated for a plurality of pixels -See regarding claim 1);

wherein the second light transmitting portion comprises the first conductive layer extending over the second light transmitting portion (Sato Figs. 1 -See regarding claim 1);and 
wherein the second light transmitting portion comprises the organic layer extending over the second light transmitting portion (Sato Figs. 1 -See regarding claim 1)..
Regarding claim 9, Sato. in view of Harkonen,  Wikipedia, and ColorWiki in view of Dai et al. in view of Cok disclose a light emitting device according to claim 1, further comprising: 
A second light transmitting portion between the first light emitting portion and the first light transmitting portion (See regarding claim 7, Sato Figs. 1 -See regarding claim 1);
wherein the second light transmitting portion comprises the first conductive layer extending over the second light transmitting portion (See regarding claim 7); and
where the second light transmitting portion comprises the insulating layer extending over the second light transmitting portion (See regarding claim 7 – Sato Figs. 1&3).

Regarding claim 10, Sato. in view of Harkonen,  Wikipedia, and ColorWiki in view of Dai et al. in view of Cok disclose a light emitting device according to any one of claims 1 to 4 claim 1, further comprising: a second light emitting portion, wherein the first conductive layer (Sato Fig. 3 -See regarding claim 1) extends over the second (see regarding claim 7), 
wherein the first light transmitting portion comprises a region between the first light emitting portion and the second light emitting portion, and wherein both of a color difference between the first light emitting portion and the first light transmitting portion and a color difference between the second light emitting portion and the first light transmitting portion are smaller than a color difference between the first light emitting portion and the second light emitting portion in CIELAB when visible light is transmitted through the first light emitting portion, the second light emitting portion and the first light transmitting portion (See regarding claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/23/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822